Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is sent in response to Applicant’s Communication received on 02/03/2022 for application number 17/353,594. 

Response to Amendments
3.	The Amendment filed 02/03/2022 has been entered. Claims 1-3, 8, 10, 14, 15, 18, and 20 have been amended. Claim 21 has been added. Claims 1-21 remain pending in the application. 

Response to Arguments
4.	Argument 1, Applicant argues that cited references do not teach or suggest all of the features of claim 1 as amended.
5.	Responding to Argument 1, the argument is moot since this is a newly presented limitation, thus changes the scope of the claim. However, a newly found reference, Klein, is applied.

Claim Rejections – 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 2, 4-6, 12-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Os et al. (U.S. Patent Application Pub. No. US 20150382047 A1) in view of Han (U.S. Patent Application Pub. No. US 20160234453 A1) in view of Klein (U.S. Patent Application Pub. No. US 20140207452 A1).

Claim 1: Van Os teaches a method, comprising: 
at an electronic device having one or more processors (i.e. processor; para. [0077]) and memory (i.e. memory; para. [0080]) storing one or more programs for execution by the electronic device (i.e. a non-transitory computer-readable storage medium of memory 350 can be used to store instructions (e.g., for performing portions or all of the various processes described herein) for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system; para. [0080]): 
displaying first icon comprising a shape (i.e. fig. 4B, In response to receiving the indication to listen for speech input, readiness confirmation 486 can be displayed. Readiness confirmation 486 can include a microphone symbol as shown, or can include any other image, icon, animation, or symbol to convey that the system (e.g., one or more elements of system 100) is ready to capture speech input from the user; para. [0092]); 
while displaying the first icon, receiving a voice command (i.e. As the user begins to speak, listening confirmation 487 shown in FIG. 4C can be displayed to confirm that the system is capturing the speech input. In some examples, listening confirmation 487 can be displayed in response to receiving speech input (e.g., capturing speech); para. [0093]) corresponding to a request for media content (i.e. speech input and is processing the speech input (e.g., interpreting the speech input, determining user intent, and/or executing the associated tasks); para. [0094]); 
in response to, and while receiving, the voice command, dynamically animating the first icon (i.e. Listening confirmation 487 can include a waveform symbol as shown, or can include an active waveform animation that moves (e.g., changes frequency) in response to user speech. In other examples, listening confirmation 487 can include any other image, icon, animation, or symbol to convey that the system is capturing speech input from the user; para. [0093]), including in accordance with a direction from the voice command (i.e. speech input and is processing the speech input (e.g., interpreting the speech input, determining user intent, and/or executing the associated tasks); para. [0094]), wherein the dynamic animation indicates that the electronic device is in a first state (i.e. Listening confirmation 487 can include a waveform symbol as shown, or can include an active waveform animation that moves (e.g., changes frequency) in response to user speech. In other examples, listening confirmation 487 can include any other image, icon, animation, or symbol to convey that the system is capturing speech input from the user; para. [0093]); and 
after the voice command is completed, displaying an indication that the device is in a second state that is distinct from the first state (i.e. Upon detecting that the user has finished speaking (e.g., based on a pause, speech interpretation indicating the end of a query, or any other endpoint detection method), processing confirmation 488 shown in FIG. 4D can be displayed to confirm that the system finished capturing the speech input and is processing the speech input (e.g., interpreting the speech input, determining user intent, and/or executing the associated tasks); para. [0094]).
	Van Os does not explicitly teach distorting a radius of a portion of the shape in accordance with a spatial direction from which the command is received relative to the electronic device.
	However, Han teaches distorting a radius of a portion of the shape in accordance with a direction of the voice command (i.e. FIGs. 10B, 10C, the control unit 130 may control the display unit 110 to display an animation effect that a first UI 1030 is overturned or turned around depending on a user motion of overturning the remote control apparatus or hand and display a second UI 1040 at a position at which the first UI 1030 in a stop state was displayed; para. [0175-0178]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Van Os to include the feature of Han. One would have been motivated to make this modification because the user can quickly visualize the changes with the GUI.
However, Klein teaches in response to, and while receiving, the voice command, dynamically animating the first icon of the shape in accordance with a spatial direction from which the voice command is received relative to the electronic device (i.e. figs. 1, 5, a volume and location indicator 510 as occupying a portion of the outer ring. A volume of detected sound or speech currently in focus may be indicated, for example, by a length of the volume and location indicator 510. Further, a location of a user from which the speech input is being received may be illustrated by a location of the volume and location indicator 510 on the outer ring, as shown at 510a. For example, the volume and location indicator 510 may appear along a bottom of the outer ring when a speech input is determined to originate from a middle of a room; para. [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os and Han to include the feature of Klein. One would have been motivated to make this modification because it provides feedback regarding listening state, current speech input context, speech input volume, user identification, user location, real-time speech recognition confirmation, and/or other information as a user makes a speech input. Such feedback therefore may help to enable a user to understand whether a speech input is being received and correctly interpreted.

Claim 2: Van Os, Han, and Klein teach the method of claim 1. Van Os does not explicitly teach wherein a center of the portion of the shape corresponds to the spatial direction from which the command is received relative to the electronic device.
However, Han further teaches wherein a center of the portion of the shape corresponds (i.e. FIGs. 10B, 10C, the control unit 130 may control the display unit 110 to display an animation effect that a first UI 1030 is overturned or turned around depending on a user motion of overturning the remote control apparatus or hand and display a second UI 1040 at a position at which the first UI 1030 in a stop state was displayed; para. [0175-0178]) to the direction of the voice command (i.e. in a case of a control using speech recognition of the user, the control unit 130 may control the display unit 110 to change the first UI 1030 into the second UI 1040 and display the second UI 1040 by an animation effect corresponding to an input of a word ‘shaking’, ‘overturning’, or the like, by the user; para. [0177]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Van Os to include the feature of Han. One would have been motivated to make this modification because the user can quickly visualize the changes with the GUI.
(i.e. figs. 1, 5, a volume and location indicator 510 as occupying a portion of the outer ring. A volume of detected sound or speech currently in focus may be indicated, for example, by a length of the volume and location indicator 510. Further, a location of a user from which the speech input is being received may be illustrated by a location of the volume and location indicator 510 on the outer ring, as shown at 510a. For example, the volume and location indicator 510 may appear along a bottom of the outer ring when a speech input is determined to originate from a middle of a room; para. [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os and Han to include the feature of Klein. One would have been motivated to make this modification because it provides feedback regarding listening state, current speech input context, speech input volume, user identification, user location, real-time speech recognition confirmation, and/or other information as a user makes a speech input. Such feedback therefore may help to enable a user to understand whether a speech input is being received and correctly interpreted.

Claim 4: Van Os, Han, and Klein teach the method of claim 1. Van Os does not explicitly teach wherein the distortion of the radius of the portion of the shape is symmetric about a center of the portion of the shape.
However, Han further teaches wherein the distortion of the radius of the portion of the shape is symmetric about a center of the portion of the shape (i.e. FIGs. 10B, 10C, the control unit 130 may control the display unit 110 to display an animation effect that a first UI 1030 is overturned or turned around depending on a user motion of overturning the remote control apparatus or hand and display a second UI 1040 at a position at which the first UI 1030 in a stop state was displayed; para. [0175-0178]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os and Klein to include the feature of Han. 

Claim 5: Van Os, Han, and Klein teach the method of claim 1. Van Os does not explicitly teach wherein distorting the radius of the portion of the shape comprises generating a perturbation of the radius of the portion of the shape.
However, Han further teaches wherein distorting the radius of the portion of the shape comprises generating a perturbation of the radius of the portion of the shape (i.e. FIGs. 10B, 10C, the control unit 130 may control the display unit 110 to display an animation effect that a first UI 1030 is overturned or turned around depending on a user motion of overturning the remote control apparatus or hand and display a second UI 1040 at a position at which the first UI 1030 in a stop state was displayed; para. [0175-0178]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os and Klein to include the feature of Han. One would have been motivated to make this modification because the user can quickly visualize the changes with the GUI.

Claim 6: Van Os, Han, and Klein teach the method of claim 1. Van Os further teaches wherein dynamically animating the first icon further includes: superimposing one or more sinusoidal waves on at least part of the portion of the shape (i.e. Listening confirmation 487 can include a waveform symbol as shown, or can include an active waveform animation that moves (e.g., changes frequency) in response to user speech. In other examples, listening confirmation 487 can include any other image, icon, animation, or symbol to convey that the system is capturing speech input from the user; para. [0093]).

Claim 12: Van Os, Han, and Klein teach the method of claim 1. Van Os further teaches wherein the shape is a parametrically-defined shape (i.e. fig. 4B, in response to receiving the indication to listen for speech input, readiness confirmation 486 can be displayed. Readiness confirmation 486 can include a microphone symbol as shown, or can include any other image, icon, animation, or symbol to convey that the system (e.g., one or more elements of system 100) is ready to capture speech input from the user; para. [0092]).

Claim 13: Van Os, Han, and Klein teach the method of claim 1. Van Os further teaches wherein the shape is a loop (i.e. fig. 4B, in response to receiving the indication to listen for speech input, readiness confirmation 486 can be displayed. Readiness confirmation 486 can include a microphone symbol as shown, or can include any other image, icon, animation, or symbol to convey that the system (e.g., one or more elements of system 100) is ready to capture speech input from the user; para. [0092]).

Claim 14: Van Os teaches an electronic device, comprising: 
one or more processors (i.e. processor; para. [0077]); and
memory (i.e. memory; para. [0080]) storing one or more programs for execution by the electronic device (i.e. a non-transitory computer-readable storage medium of memory 350 can be used to store instructions (e.g., for performing portions or all of the various processes described herein) for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system; para. [0080]): 
displaying a first icon comprising a shape (i.e. fig. 4B, In response to receiving the indication to listen for speech input, readiness confirmation 486 can be displayed. Readiness confirmation 486 can include a microphone symbol as shown, or can include any other image, icon, animation, or symbol to convey that the system (e.g., one or more elements of system 100) is ready to capture speech input from the user; para. [0092]); 
while displaying the first icon, receiving a voice command (i.e. As the user begins to speak, listening confirmation 487 shown in FIG. 4C can be displayed to confirm that the system is capturing the speech input. In some examples, listening confirmation 487 can be displayed in response to receiving speech input (e.g., capturing speech); para. [0093]) corresponding to a (i.e. speech input and is processing the speech input (e.g., interpreting the speech input, determining user intent, and/or executing the associated tasks); para. [0094]); 
in response to, and while receiving, the voice command, dynamically animating the first icon (i.e. Listening confirmation 487 can include a waveform symbol as shown, or can include an active waveform animation that moves (e.g., changes frequency) in response to user speech. In other examples, listening confirmation 487 can include any other image, icon, animation, or symbol to convey that the system is capturing speech input from the user; para. [0093]), including in accordance with a direction from the voice command (i.e. speech input and is processing the speech input (e.g., interpreting the speech input, determining user intent, and/or executing the associated tasks); para. [0094]), wherein the dynamic animation indicates that the electronic device is in a first state (i.e. Listening confirmation 487 can include a waveform symbol as shown, or can include an active waveform animation that moves (e.g., changes frequency) in response to user speech. In other examples, listening confirmation 487 can include any other image, icon, animation, or symbol to convey that the system is capturing speech input from the user; para. [0093]); and 
after the voice command is completed, displaying an indication that the device is in a second state that is distinct from the first state (i.e. Upon detecting that the user has finished speaking (e.g., based on a pause, speech interpretation indicating the end of a query, or any other endpoint detection method), processing confirmation 488 shown in FIG. 4D can be displayed to confirm that the system finished capturing the speech input and is processing the speech input (e.g., interpreting the speech input, determining user intent, and/or executing the associated tasks); para. [0094]).
	Van Os does not explicitly teach distorting a radius of a portion of the shape in accordance with a spatial direction from which the command is received relative to the electronic device.
	However, Han teaches distorting a radius of a portion of the shape in accordance with a direction from the voice command (i.e. FIGs. 10B, 10C, the control unit 130 may control the display unit 110 to display an animation effect that a first UI 1030 is overturned or turned around depending on a user motion of overturning the remote control apparatus or hand and display a second UI 1040 at a position at which the first UI 1030 in a stop state was displayed; para. [0175-0178]).
 to include the feature of Han. One would have been motivated to make this modification because the user can quickly visualize the changes with the GUI.
However, Klein teaches in response to, and while receiving, the voice command, dynamically animating the first icon of the shape in accordance with a spatial direction from which the voice command is received relative to the electronic device (i.e. figs. 1, 5, a volume and location indicator 510 as occupying a portion of the outer ring. A volume of detected sound or speech currently in focus may be indicated, for example, by a length of the volume and location indicator 510. Further, a location of a user from which the speech input is being received may be illustrated by a location of the volume and location indicator 510 on the outer ring, as shown at 510a. For example, the volume and location indicator 510 may appear along a bottom of the outer ring when a speech input is determined to originate from a middle of a room; para. [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os and Han to include the feature of Klein. One would have been motivated to make this modification because it provides feedback regarding listening state, current speech input context, speech input volume, user identification, user location, real-time speech recognition confirmation, and/or other information as a user makes a speech input. Such feedback therefore may help to enable a user to understand whether a speech input is being received and correctly interpreted.

Claim 15: Van Os, Han, and Klein teach the electronic device of claim 14. Van Os does not explicitly teach wherein a center of the portion of the shape corresponds to the spatial direction from which the command is received relative to the electronic device.
However, Han further teaches wherein a center of the portion of the shape corresponds (i.e. FIGs. 10B, 10C, the control unit 130 may control the display unit 110 to display an animation effect that a first UI 1030 is overturned or turned around depending on a user motion of overturning the remote control apparatus or hand and display a second UI 1040 at a position at which the first UI 1030 in a stop state was displayed; para. [0175-0178]) to the direction from the voice command (i.e. in a case of a control using speech recognition of the user, the control unit 130 may control the display unit 110 to change the first UI 1030 into the second UI 1040 and display the second UI 1040 by an animation effect corresponding to an input of a word ‘shaking’, ‘overturning’, or the like, by the user; para. [0177]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Van Os to include the feature of Han. One would have been motivated to make this modification because the user can quickly visualize the changes with the GUI.
However, Klein teaches wherein a center of the portion of the shape corresponds to the spatial direction from which the voice command is received relative to the electronic device (i.e. figs. 1, 5, a volume and location indicator 510 as occupying a portion of the outer ring. A volume of detected sound or speech currently in focus may be indicated, for example, by a length of the volume and location indicator 510. Further, a location of a user from which the speech input is being received may be illustrated by a location of the volume and location indicator 510 on the outer ring, as shown at 510a. For example, the volume and location indicator 510 may appear along a bottom of the outer ring when a speech input is determined to originate from a middle of a room; para. [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os and Han to include the feature of Klein. One would have been motivated to make this modification because it provides feedback regarding listening state, current speech input context, speech input volume, user identification, user location, real-time speech recognition confirmation, and/or other information as a user makes a speech input. Such feedback therefore may help to enable a user to understand whether a speech input is being received and correctly interpreted.

Claim 16: Van Os, Han, and Klein teach the electronic device of claim 14. Van Os does not explicitly teach wherein the distortion of the radius of the portion of the shape is symmetric about a center of the portion of the shape.
However, Han further teaches wherein the distortion of the radius of the portion of the shape is symmetric about a center of the portion of the shape (i.e. FIGs. 10B, 10C, the control unit 130 may control the display unit 110 to display an animation effect that a first UI 1030 is overturned or turned around depending on a user motion of overturning the remote control apparatus or hand and display a second UI 1040 at a position at which the first UI 1030 in a stop state was displayed; para. [0175-0178]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os and Klein to include the feature of Han. One would have been motivated to make this modification because the user can quickly visualize the changes with the GUI.

Claim 17: Van Os, Han, and Klein teach the electronic device of claim 14. Van Os further teaches wherein dynamically animating the first icon further includes: superimposing one or more sinusoidal waves on at least part of the portion of the shape (i.e. Listening confirmation 487 can include a waveform symbol as shown, or can include an active waveform animation that moves (e.g., changes frequency) in response to user speech. In other examples, listening confirmation 487 can include any other image, icon, animation, or symbol to convey that the system is capturing speech input from the user; para. [0093]).

Claim 20: Van Os teaches a non-transitory computer-readable storage medium storing one or more programs for execution by an electronic device (i.e. a non-transitory computer-readable storage medium of memory 350 can be used to store instructions (e.g., for performing portions or all of the various processes described herein) for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system; para. [0080]), the one or more programs including instructions for: 
(i.e. fig. 4B, In response to receiving the indication to listen for speech input, readiness confirmation 486 can be displayed. Readiness confirmation 486 can include a microphone symbol as shown, or can include any other image, icon, animation, or symbol to convey that the system (e.g., one or more elements of system 100) is ready to capture speech input from the user; para. [0092]); 
while displaying the first icon, receiving a voice command (i.e. As the user begins to speak, listening confirmation 487 shown in FIG. 4C can be displayed to confirm that the system is capturing the speech input. In some examples, listening confirmation 487 can be displayed in response to receiving speech input (e.g., capturing speech); para. [0093]) corresponding to a request for media content (i.e. speech input and is processing the speech input (e.g., interpreting the speech input, determining user intent, and/or executing the associated tasks); para. [0094]); 
in response to, and while receiving, the voice command, dynamically animating the first icon (i.e. Listening confirmation 487 can include a waveform symbol as shown, or can include an active waveform animation that moves (e.g., changes frequency) in response to user speech. In other examples, listening confirmation 487 can include any other image, icon, animation, or symbol to convey that the system is capturing speech input from the user; para. [0093]), including in accordance with a direction from the voice command (i.e. speech input and is processing the speech input (e.g., interpreting the speech input, determining user intent, and/or executing the associated tasks); para. [0094]), wherein the dynamic animation indicates that the electronic device is in a first state (i.e. Listening confirmation 487 can include a waveform symbol as shown, or can include an active waveform animation that moves (e.g., changes frequency) in response to user speech. In other examples, listening confirmation 487 can include any other image, icon, animation, or symbol to convey that the system is capturing speech input from the user; para. [0093]); and 
after the voice command is completed, displaying an indication that the device is in a second state that is distinct from the first state (i.e. Upon detecting that the user has finished speaking (e.g., based on a pause, speech interpretation indicating the end of a query, or any other endpoint detection method), processing confirmation 488 shown in FIG. 4D can be displayed to confirm that the system finished capturing the speech input and is processing the speech input (e.g., interpreting the speech input, determining user intent, and/or executing the associated tasks); para. [0094]).
	Van Os does not explicitly teach distorting a radius of a portion of the shape in accordance with a spatial direction from which the command is received relative to the electronic device.
	However, Han teaches distorting a radius of a portion of the shape in accordance with a direction from the voice command (i.e. FIGs. 10B, 10C, the control unit 130 may control the display unit 110 to display an animation effect that a first UI 1030 is overturned or turned around depending on a user motion of overturning the remote control apparatus or hand and display a second UI 1040 at a position at which the first UI 1030 in a stop state was displayed; para. [0175-0178]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Van Os to include the feature of Han. One would have been motivated to make this modification because the user can quickly visualize the changes with the GUI.
However, Klein teaches in response to, and while receiving, the voice command, dynamically animating the first icon of the shape in accordance with a spatial direction from which the voice command is received relative to the electronic device (i.e. figs. 1, 5, a volume and location indicator 510 as occupying a portion of the outer ring. A volume of detected sound or speech currently in focus may be indicated, for example, by a length of the volume and location indicator 510. Further, a location of a user from which the speech input is being received may be illustrated by a location of the volume and location indicator 510 on the outer ring, as shown at 510a. For example, the volume and location indicator 510 may appear along a bottom of the outer ring when a speech input is determined to originate from a middle of a room; para. [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os and Han to include the feature of Klein. One would have been motivated to make this modification because it provides feedback regarding listening state, current speech input context, speech input volume, user identification, user location, real-time speech recognition confirmation, and/or other information as a user makes a speech input. Such .

8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Van Os et al. (U.S. Patent Application Pub. No. US 20150382047 A1) in view of Han (U.S. Patent Application Pub. No. US 20160234453 A1) in view of Klein (U.S. Patent Application Pub. No. US 20140207452 A1) and further in view of Desai et al. (U.S. Patent Pub. No. US 8875041 B1).

Claim 3: Van Os, Han, and Klein teach the method of claim 1. Van Os does not explicitly teach wherein a center of the portion of the shape is substantially opposite the spatial direction from which the command is received relative to the electronic device.
	However, Desai teaches wherein a center of the portion of the shape is substantially opposite the spatial direction from which the command is received (i.e. the direction indicators 712-720 are visible above a top portion of a circumference of the maximum magnitude circle 706, and the cut-out arc 724 is a bottom portion of the magnitude circle 722, opposite the location of the direction indicators 712-720; col. 14, lines 26-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os, Han, and Klein to include the feature of Desai. One would have been motivated to make this modification because the user can quickly visualize the feedback while performing the input.

9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Van Os et al. (U.S. Patent Application Pub. No. US 20150382047 A1) in view of Han (U.S. Patent Application Pub. No. US 20160234453 A1) in view of Klein (U.S. Patent Application Pub. No. US 20140207452 A1) and further in view of Mathematica (“How to wrap a plot around a circle”, published 2014; pages 1-2).

Claim 7: Van Os, Han, and Klein teach the method of claim 6. Van Os does not explicitly teach wherein the one or more waves comprise a color distinct from a color of the shape.
(i.e. sine waves with different color; page 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os, Han, and Klein to include the feature of Mathematica. One would have been motivated to make this modification because the user can quickly visualize different shapes.

10.	Claims 8, 10, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Van Os et al. (U.S. Patent Application Pub. No. US 20150382047 A1) in view of Han (U.S. Patent Application Pub. No. US 20160234453 A1) in view of Klein (U.S. Patent Application Pub. No. US 20140207452 A1) and further in view of Youtube (“AE Exercise: Wave Displaced Circle”, published 2015; page 1).

Claim 8: Van Os, Han, and Klein teach the method of claim 1. Van Os does not explicitly teach wherein distorting the radius of a portion of the shape creates a wave on the portion of the shape, the wave having a maximum amplitude at a center of the portion of the shape.
However, Graymachine teaches wherein distorting the radius of a portion of the shape creates a wave on the portion of the shape, the wave having a maximum amplitude at a center of the portion of the shape (i.e. distort shape having a maximum amplitude at a center of the shape; page 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os, Han, and Klein to include the feature of Graymachine. One would have been motivated to make this modification because an intuitive way to visualize a distorted shape.

Claim 10: Van Os, Han, and Klein teach the method of claim 1. Van Os does not explicitly teach generating a symmetric animation, the symmetric animation including respective ends of the portion that connect with the shape, the respective ends having smaller amplitude than an amplitude at a center of the portion of the shape.
(i.e. the respective ends having smaller amplitude than an amplitude at a center of the distorted portion of the shape; page 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os, Han, and Klein to include the feature of Graymachine. One would have been motivated to make this modification because an intuitive way to visualize a distorted shape.

Claim 18: Van Os, Han, and Klein teach the electronic device of claim 14. Van Os does not explicitly teach wherein distorting the radius of a portion of the shape creates a wave on the portion of the shape, the wave having a maximum amplitude at a center of the portion of the shape.
However, Graymachine teaches wherein distorting the radius of a portion of the shape creates a wave on the portion of the shape, the wave having a maximum amplitude at a center of the portion of the shape (i.e. distort shape having a maximum amplitude at a center of the shape; page 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os, Han, and Klein to include the feature of Graymachine. One would have been motivated to make this modification because an intuitive way to visualize a distorted shape.

Claim 21: Van Os, Han, and Klein teach the method of claim 1. Van Os does not explicitly teach wherein dynamically animating the first icon further includes sinusoidally distorting the portion of the shape without distorting an opposite portion of the shape.
However, Graymachine teaches wherein dynamically animating the first icon further includes sinusoidally distorting the portion of the shape without distorting an opposite portion of the shape (i.e. sinusoidally distorting the portion of the circle without distorting an opposite portion of the circle; page 1).
 to include the feature of Graymachine. One would have been motivated to make this modification because an intuitive way to visualize a distorted shape.

11.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Os et al. (U.S. Patent Application Pub. No. US 20150382047 A1) in view of Han (U.S. Patent Application Pub. No. US 20160234453 A1) in view of Klein (U.S. Patent Application Pub. No. US 20140207452 A1) and further in view of Sleator (U.S. Patent Application Pub. No. US 20150053016 A1).

Claim 9: Van Os, Han, and Klein teach the method of claim 1. Van Os does not explicitly teach wherein the portion of the shape is in accordance with a volume or frequency of the voice command.
However, Sleator teaches wherein distorting the radius of the portion of the shape is in accordance with a volume or frequency of the voice command (i.e. A higher pitch audio signal generated as a result of an individual speaking in the conference room may cause a different distortion in the shape of the spherical bead; para. [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os, Han, and Klein to include the feature of Sleator. One would have been motivated to make this modification because an intuitive way to visualize a distorted shape based on different audio pitch.

Claim 19: Van Os, Han, and Klein teach the electronic device of claim 14. Van Os does not explicitly teach wherein the portion of the shape is in accordance with a volume or frequency of the voice command.
However, Sleator teaches wherein distorting the radius of the portion of the shape is in accordance with a volume or frequency of the voice command (i.e. A higher pitch audio signal generated as a result of an individual speaking in the conference room may cause a different distortion in the shape of the spherical bead; para. [0042]).
 to include the feature of Sleator. One would have been motivated to make this modification because an intuitive way to visualize a distorted shape based on different audio pitch.

12.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Van Os et al. (U.S. Patent Application Pub. No. US 20150382047 A1) in view of Han (U.S. Patent Application Pub. No. US 20160234453 A1) in view of Klein (U.S. Patent Application Pub. No. US 20140207452 A1) and further in view of Reiter (U.S. Patent Application Pub. No. US 20200211242 A1).

Claim 11: Van Os, Han, and Klein teach the method of claim 1. Van Os does not explicitly teach displaying three concentric shapes, each shape having a distinct radius and color.
However, Reiter teaches wherein the indication that the device is in the second state comprises displaying three concentric shapes, each shape having a distinct radius and color (i.e. The feature assignment module assigns features such as a thickness (e.g. inner radius and outer radius) for each of the rings as well as a color, pattern and/or any other characteristic that might be desirable to differentiate one ring from another in display of a concentric data visualization structure; para. [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os, Han, and Klein to include the feature of Reiter. One would have been motivated to make this modification because it might be desirable to differentiate one ring from another in display of a concentric data visualization structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Saito et al. (Pub. No. US 20210142796 A1), Implicit Feedback Using Graphics in Response to Speech Direction.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAN H TRAN/Primary Examiner, Art Unit 2173